DETAILED ACTION
This Office action for U.S. Patent Application No. 16/624,336 is responsive to communications filed 21 January 2021, in reply to the Non-Final Rejection of 10 December 2020.
Claims 1–13 and 15–21 are pending, of which claim 21 is new.
In the previous Office action, the drawings were objected to as incomplete.  Claims 7, 10, and 14 were objected to for various informalities.  Claim 14 was rejected under 35 U.S.C. § 101 as not directed to a statutory category of invention.  Claims 1–10 and 13–20 were rejected under 35 U.S.C. § 103 as obvious over U.S. Patent Application Publication No. 2014/0118509 A1 (“Kroon”) in view of U.S. Patent Application Publication No. 2017/0188002 A1 (“Chan”).  Claims 11 and 12 were rejected under 35 U.S.C. § 103 as obvious over Kroon in view of Chan and in view of U.S. Patent Application Publication No. 2017/0004648 (“Li”).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing filed 21 January 2021 is acceptable and is entered.

Response to Amendment
Applicant’s amendments to the claims have been considered.  The objections to claims 7 and 10 are withdrawn.  The objection and rejection under 35 U.S.C. § 101 of claim 14 are withdrawn as moot.

Response to Arguments
Applicant’s arguments to claim 1 have been considered but they are not persuasive.
Applicant first alleges that the biasing of the rendering viewpoint to the nominal viewpoint in Kroon ¶ 0096 is not a biasing of a “rendering view vector away from the viewing angle of the scene for which the 3D image data does not comprise any data for at least some values of the target view vector”.  However, in context, the citation to Kroon ¶ 0096 to rely on this limitation came after a citation to Kroon ¶ 0027, which states that deviating from the nominal viewpoint introduces degradation and artifacts, and biasing towards the nominal viewpoint (that is, biasing away from another viewpoint) increases image quality.  Additionally, ¶¶ 0139–140 disclose that biasing toward the nominal viewpoint has the effect of reducing errors from data occlusion, with a quick bias corresponding to a high occlusion and degradation of alternative angles and a slow bias acceptable for a low occlusion and degradation.
Applicant next alleges that the Chan operations on a partial occlusion data boundary are inapplicable to the claimed “border view vector”.  It is noted that claim 1 only recites the location of a border view vector, and not specifically any rendering operation directly as a result of the border view vector.  To the extent that the Chan matting process is incompatible with the claimed method, Chan was not relied on as teaching any specific method steps, only the principle that border/boundary areas require special attention in three-dimensional rendering.  Applicant’s disparagement of Chan as only teaching “the boundary of so-called partial occlusion data” and not a claimed border either a) relies on an unclaimed definition of a “border” that is incompatible with the Chan boundary contrary to the Broadest Reasonable Interpretation standard (M.P.E.P. § 2111), or b) is dependent on a mere different choice in terminology insufficient to show patentable distinction (M.P.E.P. § 2131).  Lastly, while Chan uses the term “vector” in ¶ 0104 differently than the claim, Chan does disclose a pixel at a location p and distance d, from which one of ordinary skill in the art would be able to determine its corresponding angle trivially, as may be shown in Kroon Figure 10 as the angle between an extension of the line including xC, xD and xO and the z-axis.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–10 and 13–20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0118509 A1 (“Kroon”) in view of U.S. Patent Application Publication No. 2017/0188002 A1 (“Chan”).
Kroon, directed to a three dimensional display, discloses with respect to claim 1:
An apparatus for generating an image, the apparatus comprising (Fig. 1, ¶ 0058; display system):
a first receiver circuit . . . arranged to receive 3D image data for a scene [that] provides an incomplete representation of the scene (¶¶ 0060–61, receiver 105 receives left-eye or right-eye view images; ¶ 0093–94, single view image data representing areas that are occluded must be reconstructed using interpolation or extrapolation)
a second receiver circuit . . . arranged to receive a target view vector [that] is indicative of a target viewpoint in the scene (¶ 0083, input 115 receives viewer position indication),
a reference source . . . arranged to provide a reference view vector (¶ 0027, images received at receiver 105 are designed to be viewed from “nominal viewpoint”)
wherein the reference view vector is indicative of a reference viewpoint for the scene (id.),
a modifier circuit . . . arranged to generate a rendering view vector (¶ 0089, “The viewpoint controller 113 can then determine the rendering viewpoint in response to the viewpoint of the viewer”),
wherein the rendering view vector is indicative of a rendering viewpoint as a function of the target viewpoint and the reference viewpoint for the scene (id.),
wherein the modifier circuit is arranged to bias the rendering view vector away from the viewing angle of the scene for which the 3D image data does not comprise any data for at least some values of the target view vector (¶¶ 0027, 0096; biasing toward the nominal viewpoint where there are the fewest occlusions or artifacts); and
an image generator circuit . . . arranged to generate the image in response to the rendering view vector and the 3D image data (¶ 0064, image generator 107 “is arranged to generate display images for the input sequence of images based on the 3D data and a rendering viewpoint”).

The claimed invention differs from Kroon in that the claimed invention discloses handling of a border between an area between the parts of a scene in which the 3D image data does and does not comprise image data.  Kroon expressly discloses treatment of a viewer crossing a “viewing cone boundary” (¶ 0153), but this does not appear analogous to the claimed border.  Kroon further discloses hole-filling occlusion areas generally (e.g., ¶ 0106), but not with such specificity to anticipate the claimed invention alone. However, Chan, directed to the use of depth auxiliary data for 3D or multi-view video, discloses with respect to claim 1:
wherein the reference view vector is determined in response to a border view vector (¶¶ 0097–0104, iterative process of filling in occlusion data associated with foreground objects over a background by inpainting the background at the foreground-background boundary),
wherein the border view vector is indicative of a border between a viewing angle of the scene for which the 3D image data comprises image data and a viewing angle of the scene for which the 3D image data does not comprise image data (id., matting and inpainting at boundaries; viewing angle to boundary pixel is knowable from its coordinates p and d).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to use the Chan border-based inpainting method for the Kroon hole-filling, in order to reduce complexity of the operation while still maintaining consistent depth and texture information (¶ 0084).

Regarding claim 2, Kroon in view of Chan makes obvious the apparatus of claim 1,
wherein the first receiver circuit is arranged to receive a data stream (Kroon ¶ 0060, receiver 105 receives a video signal that comprises an image sequence; ¶¶ 0147–148; image sequence also referred to as a “stream”)
wherein the data stream comprises the 3D image data and nominal viewpoint data (¶ 0065, 3D data comprises sequence of images and further depth data, all for display at a certain “authoring viewpoint”, also referred to as an original or a nominal viewpoint)
wherein the reference source is arranged to generate the reference view vector in response to the nominal viewpoint data (¶ 0027, operation assumes as a baseline viewing from the nominal viewpoint).

Regarding claim 3, Kroon in view of Chan makes obvious the apparatus of claim 1,
further comprising a third receiver circuit . . . arranged to receive display property data (Kroon ¶ 0083, receiving viewer position indication)
wherein the reference source is arranged to generate the reference view vector in response to the display property data (¶ 0089, “determine rendering viewpoint in response to the viewpoint of the viewer”).

Regarding claim 4, Kroon in view of Chan makes obvious the apparatus of claim 1,
wherein the modifier circuit is arranged to determine the rendering view vector in response to a proportion of a viewport for which the 3D image data comprises image data for a viewpoint corresponding to the rendering view vector (Kroon ¶ 0140, determine how large a proportion of the image has been de-occluded and how much requires extrapolation or interpolation).

Regarding claim 5, Kroon in view of Chan makes obvious the apparatus of claim 1,
wherein the 3D image data comprises 3D image data representing views from a set of viewpoints (Kroon ¶ 0061, left-eye and right-eye views),
wherein the modifier circuit is arranged to determine the rendering view vector in response to the set of viewpoints (¶¶ 0111–116, adjust left and right eye images).

Regarding claim 6, Kroon in view of Chan makes obvious the apparatus of claim 1,
wherein the modifier circuit is arranged to increase a distance from the rendering view vector to the target view vector for an increasing distance from the target view vector to the reference view vector (Kroon passim, inherent property of nominal viewpoint being the same location as authored viewpoint is that the distance from the nominal viewpoint to any location is the same as the distance from the authored viewpoint to any location).

Regarding claim 7, Kroon in view of Chan makes obvious the apparatus of claim 1,
wherein the modifier circuit is arranged to increase a distance from the rendering view vector to the target view vector for a decreasing distance from the target view vector to the reference view vector (Kroon ¶ 0096, biasing gradually brings rendering viewpoint to nominal viewpoint).

Regarding claim 8, Kroon in view of Chan makes obvious the apparatus of claim 1, wherein the modifier circuit is arranged to decrease a ratio between a distance from the rendering view vector to the reference view vector and a distance from the rendering view vector to the target view vector for an increasing distance from the target view vector to the reference view vector (see claim 6; distance from the rendering view vector to the target view vector as the denomination of the ratio means as it increases, the distance from the target view vector to the reference view vector also increases).

Regarding claim 9, Kroon in view of Chan makes obvious the apparatus of claim 1,
wherein the modifier circuit is arranged to determine the rendering view vector as substantially the target view vector for a difference between the target view vector and the reference view vector when the reference view vector is below a threshold (Kroon ¶ 0135, “For smaller movements and variations of the viewer around the nominal view, it may be preferred not to introduce any biasing towards the nominal view at all as quality degradations are unlikely to be significant”).

Regarding claim 10, Kroon in view of Chan makes obvious the apparatus of claim 1,
wherein the image generator circuit comprises:
a renderer circuit . . . arranged to render a first region of the image for the rendering view vector (Kroon Fig. 4, ¶ 0103; rendering of scene from various perspectives)
wherein the first region is a region for which the 3D image data comprises image data (id.);
an extrapolator circuit . . . arranged to extrapolate the 3D image data into a second region of the image (Figs. 5–9, ¶ 0106, extrapolating occluded areas for correct viewing from the perspectives)
wherein the second region is a region for which the 3D image does not comprise image data (id.), and
wherein the first region and the second region are adjoining regions (Figs. 2–9, occluded and non-occluded areas).

Regarding claim 13, Kroon in view of Chan makes obvious a method of generating an image, comprising:
receiving 3D image data for a scene, wherein the 3D image data provides an incomplete representation of the scene (Kroon ¶¶ 0060–61, receiver 105 receives left-eye or right-eye view images; ¶¶ 0093–94, single view image data representing areas that are occluded must be reconstructed using interpolation or extrapolation)
receiving a target view vector . . . indicative of a target viewpoint in the scene for the image (¶ 0083, input 115 receives viewer position indication);
providing a reference view vector (¶ 0027, images received at receiver 105 are designed to be viewed from “nominal viewpoint”),
wherein the reference view vector is indicative of a reference viewpoint for the scene (id.),
wherein the reference view vector is determined in response to a border view vector indicative of a border between a viewing angle of the scene for which the 3D image data comprises image data and a viewing angle of the scene for which the 3D image data does not comprise image data (Chan ¶¶ 0097–0104, iterative process of filling in occlusion data associated with foreground objects over a background by inpainting the background at the foreground-background boundary; ¶ 0104, angle of boundary pixel is knowable from its coordinates p and d; ¶ 0084, obvious to use this method as the generic Kroon hole-filling method to reduce complexity of the operation while still maintaining consistent depth and texture information);
generating a rendering view vector (Kroon ¶ 0089, “The viewpoint controller 113 can then determine the rendering viewpoint in response to the viewpoint of the viewer”),
wherein the rendering view vector is indicative of a rendering viewpoint as a function of the target viewpoint and the reference viewpoint for the scene (id.),
wherein the generation comprises biasing the rendering view vector away from the viewing angle of the scene for which the 3D image data does not comprise any data for at least some values of the target view vector (¶ 0096, biasing toward the nominal viewpoint where there are the fewest occlusions or artifacts); and
generating the image in response to the rendering view vector and the 3D image data (¶ 0064, image generator 107 “is arranged to generate display images for the input sequence of images based on the 3D data and a rendering viewpoint”).

Regarding claim 15, Kroon in view of Chan makes obvious the method of claim 13 further comprising:
receiving a data stream (Kroon ¶ 0060, receiver 105 receives a video signal that comprises an image sequence; ¶¶ 0147–148; image sequence also referred to as a “stream”) [comprising] the 3D image data and nominal viewpoint data (¶ 0065, 3D data comprises sequence of images and further depth data, all for display at a certain “authoring viewpoint”, also referred to as an original or a nominal viewpoint); and
generating the reference view vector in response to the nominal viewpoint data (¶ 0027, operation assumes as a baseline viewing from the nominal viewpoint).

Regarding claim 16, Kroon in view of Chan makes obvious the method of claim 13 further comprising:
receiving display property data (Kroon ¶ 0083, receiving viewer position relative to the display),
wherein a reference source is arranged to generate the reference view vector in response to the display property data (¶ 0089, “determine the rendering viewpoint in response to the viewpoint of the viewer”).

Regarding claim 17, Kroon in view of Chan makes obvious the method of claim 13 further comprising:
determining the rendering view vector in response to a proportion of a viewport for which the 3D image data comprises image data comprises image data for a viewpoint corresponding to the rendering view vector (Kroon ¶ 0140, determine how large a proportion of the image has been de-occluded and how much requires extrapolation or interpolation).

Regarding claim 18, Kroon in view of Chan makes obvious the method of claim 13,
wherein the 3D image data comprises 3D image data representing views from a set of viewpoints (Kroon ¶ 0061, left-eye and right-eye views),
the method further comprising determining the rendering view vector in response to the set of viewpoints (¶¶ 0111–116, adjust left and right eye images).

Regarding claim 19, Kroon in view of Chan makes obvious the method of claim 13, further comprising: increasing a distance from the rendering view vector to the target view vector for an increasing distance from the target view vector to the reference view vector (Kroon passim, inherent property of nominal viewpoint being the same location as authored viewpoint is that the distance from the nominal viewpoint to any location is the same as the distance from the authored viewpoint to any location).

Regarding claim 20, Kroon in view of Chan makes obvious the method of claim 13, further comprising: increasing a distance from the rendering view vector to the target view vector for a decreasing distance from the target view vector to the reference view vector (Kroon ¶ 0096, biasing gradually brings rendering viewpoint to nominal viewpoint).

Regarding claim 21, Kroon in view of Chan makes obvious a non-transitory computer readable medium storing instructions for generating an image, that, when executed by one or more processors, cause the one or more processors to (Kroon ¶ 0159, computer program product implemented in carrier executable by a general purpose or special purpose processor):
[perform the claim 13 method] (claim 13 rejection supra).

Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Kroon and Chan as applied to claim 10 above, and further in view of U.S. Patent Application Publication No. 2017/0004648 (“Li”).
Claims 11 and 12 are directed to handling blurring in the transitional area between the two regions.  Kroon and Chan do not discuss blurring.  However, Li, directed to a virtual reality display system, discloses with respect to claim 11:
 the apparatus [of] claim 10, wherein a degree of blurring is being higher in a transitional region between the first region and the second region than for an internal area of the first region (¶¶ 0019, 0086, filling holes in 3D render uses “blur transformations” in or near holes to reduce artifacts or disguise inaccurate border reconstructions; obvious to do so for these regions).

Regarding claim 12, Kroon in view of Chan and Li makes obvious the apparatus of claim 11, wherein the transitional region includes a portion of the first region (Li ¶ 0019, blurring “near the holes”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487